DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 2 and 20, it is unclear what is meant by the phrase “the resultant magnetization of the first and second MR sensor elements is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 – 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmollngruber et al. (2004/0046624) in view of Rizzo et al. (6,818,961).
As to claims 1 and 3, Schmollngruber et al. (hereinafter Schmollngruber) discloses a magneto-resistive layer arrangement and gradiometer with said layer arrangement comprising a magnetic field first mr layer system 5 of half bridge 19, the layer system 5 comprises a magnetically  hard layer 15 producing an internal magnetic field Hbias); and a second MR sensor element that includes a second magnetic region having the magnetic anisotropy with the resultant magnetization [0047], (second mr layer system 5 of half bridge 19, the layer system 5 comprises a magnetically  hard layer 15 producing an internal magnetic field Hbias, produced by magnetically hard layer 15 in layer systems 5, being the same in all layer systems), the first and second MR sensor elements being arranged in a half-bridge configuration (half bridge 19) (Note Fig. 4 - 7).  Schmollngruber fails to show that the magnetic anisortropy is created by depositing each of the first and second magnetic regions at a non-zero deposition angle relative to a reference line oriented perpendicular to a surface of the magnetic field sensor.  Rizzo et al. (hereinafter Rizzo) discloses oblique deposition to induce magnetic anisotropy for MRAM cells wherein the magnetic anisotropy is created by depositing each of the first and second magnetic regions at a non-zero deposition angle relative to a reference line oriented perpendicular to a surface of the magnetic field sensor (Note fig. 3 
As to claim 18, Schmollngruber discloses a magneto-resistive layer arrangement and gradiometer with said layer arrangement comprising  an encoder configured to produce an external magnetic field having predetermined magnetic variations in response to motion of the encoder; and a magnetic field sensor configured to detect the external magnetic field comprising: a first magnetoresistive (MR) sensor element that includes a first magnetic region having a magnetic anisotropy with a resultant magnetization (Fig. 4 – 7, [0044-0047]) comprising: a first magnetoresistive (MR) sensor element that includes a first magnetic region having a magnetic anisotropy with a resultant magnetization [0047], (first mr layer system 5 of half bridge 19, the layer system 5 comprises a magnetically  hard layer 15 producing an internal magnetic field Hbias); and a second second mr layer system 5 of half bridge 19, the layer system 5 comprises a magnetically  hard layer 15 producing an internal magnetic field Hbias, produced by magnetically hard layer 15 in layer systems 5, being the same in all layer systems), the first and second MR sensor elements being arranged in a half-bridge configuration (half bridge 19) (Note Fig. 4 - 7).  Schmollngruber fails to show that the first and second MR sensor elements being arranged in a half-bridge configuration, wherein the magnetic anisotropy is created by depositing each of the first and second magnetic regions at a nonzero deposition angle relative to a reference line oriented perpendicular to a surface of the magnetic field sensor.  Rizzo et al. (hereinafter Rizzo) discloses oblique deposition to induce magnetic anisotropy for MRAM cells wherein the magnetic anisotropy is created by depositing each of the first and second magnetic regions at a non-zero deposition angle relative to a reference line oriented perpendicular to a surface of the magnetic field sensor (Note fig. 3 – 5, col. 3, lines 12 – 16; col. 5, line 49 – col. 6, line 42 and col. 9, lines 7 – 20).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
As to claim 7, Schmollngruber discloses a substrate, wherein the first (5, 19) and second MR sensor elements (5, 20) are formed on the substrate (10) (Fig. 5 and 7).
As to claim 8, Schmollngruber et al. (hereinafter Schmollngruber) discloses the half-bridge configuration is a first half-bridge configuration, and the magnetic field sensor further comprises two or more additional MR sensor elements (5, 20), each of which includes a magnetic region having the magnetic anisotropy, wherein pairs of the additional MR sensor elements (5, 20) are arranged in additional half-bridge configurations (Fig. 6 - 8).  Schmollngruber fails to show that the magnetic anisotropy of each of the additional MR sensor elements is created by depositing the magnetic region at the nonzero deposition angle.  Rizzo et al. (hereinafter Rizzo) discloses oblique deposition to induce magnetic anisotropy for MRAM cells wherein the magnetic anisotropy is created by depositing each of the first and second magnetic regions at a non-zero deposition angle (Note fig. 3 – 
As to claim 9, Schmollngruber discloses each of the first and second MR sensor elements further includes an antiferromagnetic layer (13) located below or above a corresponding one of the first (12) and second (12’) magnetic regions [0038].
As to claim 10, Schmollngruber discloses that each of the first (5, 19) and second (5, 20) MR sensor elements further includes a hard magnetic layer (15) located below or above a corresponding one of the first (12) and second (12’) magnetic regions (Fig. 3a, 3b, 8).
As to claim 11, Schmollngruber discloses wherein each of the first (5, 19) and second (5, 20) MR sensor elements further includes a hard magnetic layer located below or above a corresponding one of the first (12) and second (12’) magnetic regions.
As to claim 12, Schmollngruber discloses each of the first and second magnetic regions of the first (19) and second (20) MR sensor elements has an asymmetric shape parallel to the surface of the magnetic field sensor (Note Fig. 7 and 8).
As to claims 13 and 14, Schmollngruber discloses each of the first and second MR sensor elements further includes a Barber pole structure (Note Abstract).

Allowable Subject Matter
Claims 4 – 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4 – 6, the prior art fails to show that the resultant magnetization of the first and second MR sensor elements is oriented in a first direction, and the half-bridge configuration of first and second MR sensor elements is configured to provide an output signal that is responsive to an external magnetic field oriented in a second direction, the first and second directions being parallel to the surface of the magnetic field sensor and the first direction being perpendicular to the second direction.  These 
As to claim 19, the prior art fails to show that the resultant magnetization of the first and second MR sensor elements is oriented in a first direction; the half-bridge configuration of first and second MR sensor elements is configured to provide an output signal that is responsive to the external magnetic field, the external magnetic field being oriented in a second direction, the first and second directions being parallel to the surface of the magnetic field sensor and the first direction being perpendicular to the second direction; the first MR sensor element has a first axis; and the second MR sensor element has a second axis, wherein the first and second axes are parallel to the surface of the magnetic field sensor, the first and second axes are offset from each of the first and second directions, and a supply current is configured to flow parallel to the first and second axes.  These features taken together with the other limitation of the claim renders the claims allowable over prior art.
Claims 15 – 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 15 – 17, the prior art fails to show that the resultant magnetization of each of the first and second MR sensor .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Holm et al. (2017/0212189) is cited for its disclosure of a magnetic field sensor with permanent magnet biasing.
Marauska et al. (10,591,320) is cited for its disclosure of a magnetoresistive sensor with stray field cancellation and systems incorporating the same.
Lei et al. (9,123,877) is cited for its disclosure of a single-chip bridge type magnetic field sensor and preparation method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/REENA AURORA/Primary Examiner, Art Unit 2858